Citation Nr: 0103884	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94 - 10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969, including service in the Republic of Vietnam from March 
1968 to March 1969.  He was awarded the Air Medal and the 
Combat Infantryman Badge

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1992 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The record shows that the 
appellant has pursued his claim continuously since the date 
of that rating decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The medical and other evidence of record establishes that 
the veteran was demonstrably unable to obtain or retain 
employment due solely to his service-connected PTSD at the 
time of his claim for a rating in excess of 50 percent for 
PTSD.  

3.  Effective November 7, 1996, the veteran's service-
connected PTSD disability was manifested by severe 
symptomatology productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.   

4.  Effective November 7, 1996, the veteran was unemployable 
due to a single service-connected disability ratable at 60 
percent or more.  


CONCLUSIONS OF LAW

1.  An increased schedular evaluation of 100 percent for PTSD 
is warranted under the provisions of  38 C.F.R. Part 4, 
§ 132, Diagnostic Code 9411 and the Court's decision in  
Johnson v. Brown,  7 Vet. App. 95, 97 (1994).  38 U.S.C.A. 
§§ 1110, 1155 (West 1991);  38 C.F.R. Part 4, § 132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996);  
Johnson v. Brown,  7 Vet. App. 95, 97 (1994).  

2.  An increased schedular evaluation of 70 percent for PTSD 
is warranted under the provisions of  38 C.F.R. Part 4, 
§§ 4.126-4.130, Diagnostic Code 9411, effective November 7, 
1996.  38 U.S.C.A. §§ 501, 1110, 1155 (West 1991);  38 C.F.R. 
Part 4, §§ 4.125-4.130, Diagnostic Code 9411 (in effect on 
and after November 7, 1996).  

3.  A total (100%) percent schedular rating based on 
unemployability is warranted under the provisions of  
38 C.F.R. Part 4, § 4.16(a), effective on and after November 
7, 1996.  38 U.S.C.A. §§ 501, 1110, 1155 (West 1991);  
38 C.F.R. Part 4, §§ 4.16(a), 4.125-4.130, Diagnostic Code 
9411 (in effect on and after November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A.§  5107(a)(West 
1991);  38 U.S.C.A. § 5103A(a)-(d) (effective November 9, 
2000).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran; that he has been afforded a personal hearing before 
an RO Hearing Officer in January 1993; and that he has 
undergone comprehensive VA psychiatric examinations in 
connection with his claim in February 1993, April 1994, 
December 1997, July 1998, and February 2000.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  However, the Board notes that this appeal dates 
back to March 1992, and that review of extensive medical 
evidence is required in order to reach an equitable 
disposition in this matter.  

I.  The Evidentiary and Procedural Record

A rating action of April 1986 granted service connection for 
PTSD, evaluated as 30 percent disabling.  Effective in 
December 1986, the evaluation for that disability was 
increased to 50 percent disabling.  In March 1992, the 
appellant sought a rating in excess of 50 percent for his 
service-connected PTSD.  That claim was denied by rating 
decision of June 1992, giving rise to this appeal.  The 
record shows that the veteran was declared incompetent, 
effective in June 1989, and remained so until February 2000.  

A VA hospital summary dated in January 1991 shows that while 
hospitalized for an orthopedic disorder, the veteran was seen 
in the Psychiatry Clinic for PTSD and anxiety, and his 
medication with Xanax, 0.5 mgs. three times daily, and 
Trazodone, 100 mgs. at bedtime, was continued.  VA outpatient 
mental health clinic records dated from January 1991 through 
November 1991 show that the veteran was attending a group 
Stress Treatment (PTSD) Program on a weekly basis for his 
PTSD symptoms, including depression, nightmares, flashbacks, 
anxiety, anger, attention deficit, inability to concentrate, 
a sense of victimization, and difficulty in getting along 
with people.  An entry in August 1991 stated that the veteran 
was severely disabled and not employable due to anxiety, 
attention deficit, and an inability to concentrate.  It was 
noted that the veteran was illiterate, unable to read, and 
could only sign his name with difficulty.  In September 1991, 
a VA physician stated that the veteran was not employable due 
to PTSD symptoms including anxiety, depression, irritability, 
and decreased attention and concentration.  A November 1991 
notation by a VA psychiatrist stated that he had been 
following the veteran for three years; that he had attempted 
vocational rehabilitation two years previously, but had done 
poorly; and that the veteran's PTSD symptoms of anxiety, 
depression, nightmares, sleep disturbances, difficulty in 
getting along with people, and preoccupation with Vietnam was 
compounded by alcoholism with early organic brain syndrome, 
although the veteran was currently sober.  The veteran's 
Trazodone was increased to 200 mgs. at bedtime.  A 
psychiatric consultation in December 1991 showed that he was 
seen for PTSD and increased anxiety. 

VA outpatient mental health clinic records dated from 
December 1991 through May 1992 include a 6-month up-date in 
March 1992 showing that the veteran continued to be seen on a 
weekly basis in the PTSD group; that he was very angry, 
anxious, and manifested a sense of victimization and a high 
level of dependency.  The diagnoses were PTSD, a history of 
alcoholism, and moderate organic brain syndrome, non-
psychotic.  In March 1992, the veteran was described as "not 
capable of competitive employment", while records dated in 
May and June 1992 showed that the veteran had problems with 
anger management and attention and concentration. 

As noted, a rating decision of June 1992 denied a rating in 
excess of 50 percent for the veteran's service-connected 
PTSD, and the veteran appealed that determination.  A 
Statement of the Case was issued in September 1992. 

A personal hearing was held before an RO Hearing Officer in 
January 1993.  The veteran testified that he attended a 
Stress Treatment Program on a weekly basis for his PTSD 
symptoms, including recurring combat nightmares; frequent 
flashbacks of Vietnam experiences triggered by helicopters; 
frequent depression and suicidal tendencies, particularly 
during holidays; dislike for being around people; anxiety and 
nervousness; and trouble sleeping, anger, shortness of 
temper, and frequent altercations.  A transcript of the 
testimony is of record.

Following his testimony, the appellant submitted into 
evidence a VA outpatient mental health clinic record from a 
VA psychiatrist, dated in December 1992, showing that the 
veteran had attended the weekly PTSD group meetings on a 
regular basis from August through December 1992; that his 
PTSD symptoms were severe, and included dreams, obsessions, 
and nightmares about Vietnam, irritability, anxiety, 
attention and concentration deficits, decreased memory, 
diminished insight and judgment; and frequent suicidal 
thoughts which he was able to control.  He stated that the 
veteran was unemployable due to his diminished attention and 
concentration and his increased irritability.  The diagnosis 
was PTSD. 

A report of VA psychiatric examination, conducted in February 
1993, indicated that the examiner did not review the 
veteran's claims folder or his medical records.  It was noted 
that the veteran's memories of Vietnam caused him much 
difficulty, and that he reported anhedonia and depression, 
with multiple suicide attempts; problems falling asleep; 
irritability and anger outbursts; frequent nightmares from 
which he wakes screaming; flashbacks triggered by loud noises 
or the sound of helicopters; and avoidance of thoughts or 
activities which remind him of Vietnam.  He was currently 
followed in the Mental Health Clinic stress program, and 
medicated with Xanax, 25 mgs. three times daily, and 
Trazodone, 75 mgs. at bedtime.  The veteran stated that he 
had been married and divorced three times, and that he had 
last drunk alcohol 18 months previously.  Mental status 
examination disclosed that he was well-oriented, with a 
depressed mood and a restricted affect.  He denied current 
suicidal or homicidal ideation, and showed no evidence of 
psychosis.  He appeared cognitively intact, while his insight 
and judgment were fair to limited.  The Axis I diagnoses were 
PTSD, and alcohol dependence in remission; and his Global 
Assessment of Functioning (GAF) Score was currently 55 and 55 
for the past year, indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, i.e., few friends, conflicts with co-workers.

A Hearing Officer's decision of April 1993 denied a rating in 
excess of 50 percent for PTSD.

VA outpatient mental health clinic record dated in February 
1993 show that the veteran got into a fight with his brother 
and broke up with his girlfriend; and that he was anxious, 
restless, angry, and labile, with no insight.  His speech was 
fast, rambling, schizoid and unclear, and he was placed on 
Mellaril.  An entry in May 1993 shows that the veteran's 
diagnoses were PTSD, a history of alcoholism, and moderate, 
non-psychotic organic brain syndrome.  The veteran was shown 
to be well-oriented, but labile, unstable, and very angry; 
struggling with tension and having difficulty dealing with 
people, with erratic functioning, frequent altercations and 
little insight into his behavior.  He attended AA regularly, 
and was continued on Xanax and Trazodone.  Another entry by a 
VA psychiatrist in May 1993 showed that the veteran attended 
the PTSD group weekly; that his disability was severe; and 
that he was not employable.  

In his Substantive Appeal (VA Form 9), received in June 1993, 
the veteran reiterated the frequency and severity of his PTSD 
symptomatology.  An accompanying lay statement from his 
companion offered her observations and conclusions regarding 
the veteran's mental status and behavior, describing his 
frequent nightmares, suicidal depressions, emotional 
outbursts, isolation from others, and inability to control 
his anger or cope with frustration.  

VA outpatient mental health clinic records dated in August 
and September 1993 show that the veteran's disability was 
severe, and that he was not employable.  An entry in December 
1993 shows that the veteran was anxious, depressed, and 
unstable; that he had impaired thought organization and 
decreased attention and concentration; and that he was not 
employable.  

An undated letter from Paul G. Donner, MD, the VA 
psychiatrist attending the veteran, received in January 1994, 
stated that the veteran's diagnosis was PTSD; that he was 
illiterate and at the second grade level; and that he was 
severely and permanently disabled.  

A report of VA psychiatric examination, conducted in April 
1994, cited the examiner's review of the veteran's claims 
folder; noted the veteran's combat history; and recounted the 
veteran's PTSD symptomatology, including recurrent nightmares 
and flashbacks, distress if exposed to any event that reminds 
his of Vietnam, and an increased startle response to loud 
noises, the sound of helicopters, and backfires.  The veteran 
related that he tried to avoid thinking of Vietnam, but was 
frequently unable to do so; that he experienced anhedonia 
with severe mood disturbance; and that he was unable to trust 
people and disliked being around crowds of people.  He noted 
severe problems with sleep, including initial and middle 
insomnia, getting only two to four hours of sleep per night.  
Although a long history of alcohol abuse was noted, he stated 
that he had been sober for a while but had no sense of 
future.  He admitted to multiple suicide attempts, and was 
last hospitalized three years earlier.

Mental status examination disclosed that he was alert and 
well-oriented, with fluent, coherent, and goal-directed 
speech.  His mood and affect were depressed and irritable, 
and he admitted to frequent and longstanding suicidal 
thoughts, without current intent or plan.  He denied 
homicidal thoughts, but admitted frequent irritability, with 
anger outbursts and frequent fighting.  There was no evidence 
of psychosis, his cognition was grossly intact, and his 
insight and judgment were fair.  The psychiatric examiner 
stated that the veteran has a longstanding history of PTSD 
and had been affected both socially and occupationally.  In 
addition, the veteran had a history of drinking, although the 
current extent of his drinking was unknown, and it was 
thought that alcohol would contribute to the symptoms of his 
PTSD.  The Axis I diagnoses were: PTSD and alcohol 
dependence; his Axis IV psychosocial stressors were financial 
stressors, with PTSD being his main stressor; and his 
Axis V diagnosis showed a current GAF Score of 50, and 50 for 
the past year, indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
i.e., no friends, [and] unable to keep a job.

A VA outpatient mental health clinic record dated in July 
1994 shows that the veteran continued to attend weekly 
meetings of the PTSD group; that he tried hard, but was 
anxious, irritable and reactive; that his self-care, self-
esteem, and attention and concentration were decreased; and 
that he was not employable.  While attending the VA 
outpatient Stress Treatment (PTSD) Program in June 1996, the 
veteran was continued on Xanax and Trazodone, and was shown 
to remain unemployable due to the combined effects of his 
physical and psychiatric impairment (emphasis in original).  
The diagnosis was PTSD, chronic, symptomatic, poorly 
functional.  In May 1997, the veteran was shown to be 
anxious, unstable, and obsessive, while anger and depression 
were shown throughout September 1997.  In November 1997, the 
veteran complained of nightmares, anxiety, anger, and 
isolation, exhibiting pressured and tangential speech.  The 
diagnosis was PTSD, chronic, symptomatic, and poorly 
functional, and he continued daily medication with Xanax and 
Trazodone.  

In November 1997, the veteran filed an application for a 
total disability rating based on unemployability (VA Form 21-
8940), stating that he last worked in construction more than 
17 years previously; and that he had a third grade education 
[sic].  

A report of VA psychiatric examination, conducted in December 
1997, noted the examiner's review of the veteran's claims 
folder; cited the veteran's social and military history; and 
recounted the veteran's PTSD symptomatology, as set forth 
above.  Mental status examination disclosed that the veteran 
was unshaven, disheveled, and a poor historian.  He was 
illiterate and cognitively impaired, his speech was 
frequently tangential, and his insight and judgment were 
limited.  The diagnoses were PTSD, alcohol dependence, and 
organic brain syndrome, by history.  The examiner stated that 
the veteran was unemployable due to illiteracy, probable mild 
mental retardation, substance abuse, physical problems, and 
PTSD.  His current GAF Score was estimated as 57, indicative 
of moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, i.e., few friends, 
conflicts with peers and co-workers.

Another report of VA general medical examination of the 
veteran also conducted in December 1997, noted review of the 
veteran's multi-volume claims folders; cited the veteran's 
social, military, medical, marital, and occupational history; 
and recounted the veteran's PTSD symptomatology.  It was 
noted that the veteran had a previous history of alcohol 
abuse, but was currently dry and attending AA meetings, and 
that the veteran attended weekly meetings of a PTSD group at 
the VA Bay Pines facility.  Following examination, the 
pertinent diagnosis was: severe anxiety disorder diagnosed as 
PTSD.  The examining physician expressed the opinion that the 
veteran was unemployable primarily because of his psychiatric 
problems.  

A rating decision of March 1998 evaluated the veteran's 
service-connected PTSD under the former and the newly-revised 
criteria for rating mental disorders codified at  38 C.F.R. 
Part 4, §§ 4.125-4.130 (effective October 7, 1996), and 
continued the 50 percent rating for PTSD.  An April 1998 
Supplemental Statement of the Case provided the former and 
the newly-revised criteria for rating mental disorders to the 
veteran and his representative. 

VA outpatient mental health clinic record dated from February 
to June 1998 show that the veteran continued to attend weekly 
meetings of the PTSD group; that he experienced nightmares 
and flashbacks, and had trouble with his brother; that his 
medication with Xanax and Trazodone was continued; and that 
the diagnosis was PTSD.  

A report of VA psychiatric examination, conducted by a 
clinical psychologist in July 1998, indicated that the 
veteran's claims folders were not reviewed; cited the 
veteran's current physical ailments and social activities, 
including attending AA meetings; noted that he was currently 
involved in weekly group therapy at the Stress Treatment 
Program; reported that he saw a psychiatrist every three 
months; stated that the veteran had been in treatment for 
many years; and summarized the veteran's combat stressors and 
current PTSD symptoms.  No abnormalities of thought, memory 
or behavior were noted, and his insight and social judgment 
were fair.  The examiner stated that the veteran was 
unemployable due to illiteracy, probable mild mental 
retardation, and physical problems, as well as severe PTSD 
symptoms.  The Axis I diagnoses were PTSD, alcohol 
dependence, and organic brain syndrome, by history.  His Axis 
IV psychosocial stressors were illiteracy and exposure to 
combat.  His current GAF Score was estimated as 55, 

indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, i.e., few 
friends, conflicts with peers or co-workers.

Another VA examination, also conducted in July 1998, reviewed 
the veteran's claims folders and his medical records from the 
treating VA medical facility.  The examining VA physician 
reviewed the veteran's social, military, and medical history, 
and his history of multiple hospitalizations.  The examiner 
stated that the veteran was unemployable due to his mental 
problems, and should be followed in the Mental Health Clinic.  

VA outpatient mental health clinic record dated from October 
1998 to October 1999 revealed that the veteran continued to 
receive group therapy in the PTSD program.  In January 1999, 
the veteran complained of being on edge, and of nightmares of 
dead bodies, and was found to be labile, angry, and 
isolating.  The diagnosis was PTSD, chronic, symptomatic.  In 
April 1999, he complained of waking from nightmares, and 
exhibited anxiety, depression, mild early organic brain 
syndrome, and lability.  In subsequent meetings, he focused 
on sleep problems, anger, grief, hypervigilance, agitation, 
addictive behaviors, dealing with hostility, rage reactions, 
survivor guilt, and feelings of helplessness.  

A Report of VA Field Examination, conducted in November 1999, 
stated that the veteran lived in a mobile home park close to 
the VA Bay Pines Medical Center; that he was alert and aware; 
that he had cleaned up his act, joined AA, and had been off 
alcohol for a few months; that he continues to see a 
psychiatrist every Tuesday in the Mental Health Clinic for 
his PTSD symptoms; that he was oriented to person, place, 
time, and current events; and that his current medications 
include Alprazolam and Trazodone.  It was noted that the 
veteran has been under supervised direct pay for an extended 
period, and that a VA examination to restore his competency 
might be in order.  The VA Field Examiner found that the 
veteran lacked the capacity for employment or rehabilitation 
because of his service-connected disabilities; that he 
required weekly visits and constant support from the VA Bay 
Pines Mental Health Clinic; and clearly did not appear to be 
qualified for employment or training.  The 

examiner further stated that he believed that there were a 
lot of drugs and alcohol in the area where the veteran lived, 
and that for the veteran to remain clean was a monumental 
task.  

A report of VA examination, conducted in February 2000, cited 
the veteran's social and domestic arrangements, and noted the 
veteran's statement that he gets frustrated easily, and gets 
into fights with others living in the trailer park.  He 
attended AA three times a week on a regular basis, and last 
had a drink about 9 or 10 months previously.  He attended the 
Bay Pines Mental Health Clinic outpatient stress program, and 
sees a psychiatrist who prescribes Trazodone and Xanax.  He 
described his current symptoms as being aggravated and 
frustrated with people generally; heavy depression during 
which he remains in his trailer and sleeps most of the time; 
anxiety, restlessness, and poor sleep, interrupted by 
nightmares of Vietnam; and waking flashbacks to Vietnam, 
triggered by firecrackers and helicopter noises.  He stated 
that he avoided his neighbors, preferring to be by himself in 
order to avoid difficulties, incidents and fights.  

Mental status examination revealed that the veteran appeared 
older than his stated age; that he talked at length about his 
continuous problems with stress regarding the Vietnam 
conflict; including nightmares and flashbacks about the 
events which occurred there; and that he complained of 
depression.  His cognition seemed to show some mild deficits, 
but he was well-oriented and able to provide information 
without any particular difficulties.  He showed some insight 
into his problem, and his judgment appeared to be fair.  The 
Axis I diagnoses were PTSD and alcohol dependency in 
remission per veteran, and his Axis IV GAF Score was 
currently 55 and 55 for the past year, indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning, i.e., few friends, conflicts with peers 
or co-workers.  However, the VA psychiatric examiner further 
stated that the veteran had not been working for a number of 
years, and that his present condition would make future 
employment doubtful and very difficult.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is currently based upon the resulting 
occupational and social impairment under  38 C.F.R. Part 
4,§ 4.125-4.130 (1996, as amended).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. Part 4, § 4.7 (2000).  It is the defined and 
consistently applied policy of the Department of Veterans 
Affairs to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3 (2000).  
Where entitlement to service connection has already been 
established, and an increase in the disability rating is the 
issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).

At the time the veteran initiated his claim for a rating in 
excess of 50 percent for his service-connected PTSD in March 
1992, the criteria for rating psychiatric disability was set 
forth in  38 C.F.R. Part 4, § 4.132 (1991).  However, 
effective November 7, 1996, mental disorders, such as post-
traumatic stress disorder (PTSD), are now assigned disability 
ratings based on a general rating formula described at  
38 C.F.R. § 4.130 (2000).  Pursuant to Karnas v. Derwinski, 1 
Vet. App. 308 (1991), where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  In this particular case, the Board 
finds that evaluation of the veteran's service-connected PTSD 
under either the old or the newly-revised rating criteria 
would yield the same rating evaluation. 

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under  38 C.F.R. Part 4, § 4.132.  Under those criteria, a 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In addition, the Court has held that the criteria provided 
under  38 C.F.R. Part 4, § 132, Diagnostic Code 9411, in 
effect prior to November 7, 1996, are each independent bases 
for granting a 100 percent rating.  See  Johnson v. Brown,  7 
Vet. App. 95, 97 (1994).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (2000).  That formula provides that occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2000).

The Board's review of the record in this case shows that 
multiple VA mental health clinic outpatient treatment 
records, a report of VA Field Examination, and VA examination 
reports have found the veteran to be "unemployable" or 
"not employable" due to his service-connected PTSD.  In 
particular, the Board notes the VA mental health clinic 
outpatient treatment records dated in August 1991, September 
1991, March 1992, December 1992, May 1993, August 1993, 
September 1993, December 1993, and July 1994 each stated that 
the veteran was "unemployable" or "not employable", citing 
his PTSD.  The January 1994 letter from the veteran's VA 
psychiatrist stated unequivocally that the veteran's 
diagnosis was PTSD, and that he was severely and permanently 
disabled.  Further, an April 1994 report of VA psychiatric 
examination cited the veteran's combat history and PTSD 
symptomatology, noted that his longstanding history of PTSD 
had affected the veteran both socially and occupationally, 
stated that the veteran's PTSD was his main psychosocial 
stressor, and estimated that his current and past-year GAF 
Score was 50, indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
i.e., no friends, [and] unable to keep a job (emphasis 
added).  

To that same point, the record shows that the veteran has 
been attending a VA mental health outpatient clinic group 
Stress Treatment (PTSD) Program continuously from January 
1991 through at least February 2000 except for interruptions 
resulting from his entry and completion of the Substance 
Abuse Treatment Program and his several hospitalizations for 
treatment of physical disabilities, and that he has continued 
to be maintained on Xanax and Trazodone throughout that 
period.  In the Board's opinion, the veteran's condition 
would rapidly deteriorate without the support received from 
the VA Bay Pines outpatient medical facility.  It is not 
clear how the veteran would be able to secure and maintain a 
substantially gainful occupation while attending the Stress 
Treatment Program and maintaining his drug therapy regimen.  

Further, the Court has held that the Board has the duty to 
assess the credibility and weight to be given the evidence, 
but must provide reasons and bases for rejecting critical 
evidence, expert or otherwise.  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the prior VA psychiatric examination in 
February 1993 assigned only a current and past-year GAF score 
of 55, the Board notes that the cited examination was not 
conducted by a psychiatrist, and that the examiner failed to 
review the veteran's claims folders in connection with that 
particular examination.  The Court has held that a VA 
examination which failed to include a review of all of the 
veteran's medical records [was] in violation of the duty to 
assist.  Culver v. Derwinski,  3 Vet. App. 292, 299 (1992).  
A General Counsel opinion, issued in July 1995, held that, 
pursuant to the statutory duty under  38 U.S.C.A. § 5107(a) 
to assist a claimant in the development of facts pertinent to 
a claim, and the decisions of the Court of Veterans Appeals 
interpreting that duty, a Department of Veterans Affairs 
examiner must review a claimant's prior medical records when 
such review is necessary to ensure a fully informed . . . 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  VAOPGCPREC  20-95 
(O.G.C. 20-95).  

Further, the Board has considered the veteran's testimony at 
his personal hearing held in January 1993, and the June 1993 
lay statement from the veteran's companion which was 
submitted with his Substantive Appeal.  The Board finds such 
evidence to be both credible and persuasive, and notes that 
the eye-witness account of the veteran's observable behavior 
by his companion constitutes competent evidence.  See  Heuer 
v. Brown,  7 Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 
Vet. App. 398, 405 (1995).

As noted above, the Court has held that the criteria provided 
under  38 C.F.R. Part 4, § 132, Diagnostic Code 9411, in 
effect prior to November 7, 1996, are each independent bases 
for granting a 100 percent rating.  See  Johnson v. Brown,  7 
Vet. App. 95, 97 (1994).  A schedular 100 percent evaluation 
for PTSD under the provisions of  38 C.F.R. Part 4, § 132, 
Diagnostic Code 9411, in effect prior to November 7, 1996, 
requires competent medical evidence showing that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or demonstrating totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy result 
in profound retreat from mature behavior, or establishing 
that the claimant is demonstrably unable to obtain or retain 
employment.  

In the instant appeal, the above-cited medical evidence, 
commencing in January 1991, establishes that the veteran was 
demonstrably unable to obtain or retain employment due solely 
to his service-connected PTSD, and a schedular 100 percent 
evaluation is warranted under the provisions of  38 C.F.R. 
Part 4, § 132, Diagnostic Code 9411, in effect prior to 
November 7, 1996, and the Court's decision in  Johnson v. 
Brown,  7 Vet. App. 95, 97 (1994).  

Further, the record in this case shows that a VA psychiatric 
examination conducted by a clinical psychologist in December 
1997 found that the veteran was unemployable due to 
illiteracy, probable mild mental retardation, substance 
abuse, physical problems, and PTSD.  His current GAF Score 
was estimated as 57, indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, i.e., few friends, conflicts with peers and co-
workers.  However, another report of VA psychiatric 
examination of the veteran conducted in December 1997 noted 
the examining physician's review of the veteran's multi-
volume claims folders; cited the veteran's social, military, 
medical, marital, and occupational history; and recounted the 
veteran's PTSD symptomatology.  It was noted that the veteran 
had a previous history of alcohol abuse, but was currently 
dry and attending AA meetings, and that the veteran attended 
weekly meetings of a PTSD group at the VA Bay Pines facility.  
The pertinent diagnosis was severe anxiety disorder diagnosed 
as PTSD, and the examining physician expressed the opinion 
that the veteran was unemployable primarily because of his 
psychiatric problems.  

VA outpatient mental health clinic records show that the 
veteran continued to attend weekly meetings of the PTSD 
group; that he experienced nightmares and flashbacks, and had 
trouble with his brother; that his medication with Xanax and 
Trazodone was continued; and that the diagnosis was PTSD.  

The July 1998 report of VA psychiatric examination indicated 
that the veteran's claims folders were not reviewed, and 
found that the veteran was unemployable due to illiteracy, 
probable mild mental retardation, and physical problems, as 
well as severe PTSD symptoms.  The Axis I diagnoses were 
PTSD, alcohol dependence, and organic brain syndrome, by 
history.  His Axis IV psychosocial stressors were illiteracy 
and exposure to combat.  His current GAF Score was estimated 
as 55, indicative of moderate symptoms or moderate difficulty 
in social, occupational, or school functioning, i.e., few 
friends, conflicts with peers or co-workers.  Due to the 
failure of the examiner to review the veteran's medical 
records, the Board finds that examination report to be 
inadequate for rating purposes.  However, another VA 
examination, also conducted in July 1998, shows that the 
examiner reviewed the veteran's claims folders and his 
medical records from the treating VA medical facility, cited 
the veteran's social, military, and medical history, and his 
history of multiple hospitalizations, and stated that the 
veteran was unemployable due to his mental problems.  

VA outpatient mental health clinic records dated from October 
1998 to October 1999 show that the veteran continued to 
receive group therapy in the PTSD program; that he complained 
of nightmares of dead bodies, sleep problems, anger, grief, 
hypervigilance, agitation, addictive behaviors, hostility, 
rage reactions, survivor guilt, and feelings of helplessness; 
that he was found to be labile, angry, anxious, depressed, 
and isolating; and that the diagnosis was PTSD, chronic, 
symptomatic.   

A Report of VA Field Examination, dated in November 1999, 
found that the veteran lacked the capacity for employment or 
rehabilitation because of his service-connected disabilities; 
that he required weekly visits and constant support from the 
VA Bay Pines Mental Health Clinic; and clearly did not appear 
to be qualified for employment or training.  The report of VA 
examination in February 2000 diagnosed PTSD and alcohol 
dependency in remission, estimated his GAF Score as currently 
55 and 55 for the past year, but found that the veteran had 
not been working for a number of years, and that his present 
condition would make future employment doubtful and very 
difficult.  

The criteria for rating mental disorders in effect on and 
after November 7, 1996, provides that occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  
38 C.F.R. Part 4, § 4.125-4.130, Diagnostic Code 9411 
(effective on and after November 7, 1996).  The Board finds 
that the veteran meets the criteria for a 70 percent rating 
for service-connected PTSD under the revised criteria for 
rating mental disorders in effect on and after November 7, 
1996. 

Further, governing law and regulations provide that (a) Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities:  Provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1)  Disabilities of one or 
both upper extremities, or of one or both lower  extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive,  respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple  injuries incurred in 
action, or (5) multiple disabilities incurred as a  prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 U.S.C. A. 
§ 501 (West 1991);  38 C.F.R. § 4.16(a) (2000).

In addition to the appellant meeting the criteria for a 70 
percent rating for service-connected PTSD under the revised 
criteria for rating mental disorders in effect on and after 
November 7, 1996, the Board finds that he meets the schedular 
requirements for a total disability rating based on 
unemployability based upon the 70 percent rating assigned for 
his service-connected PTSD on and after November 7, 1996.  
The Board further finds that the appellant is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected PTSD, without regard to the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status.  

Based upon the foregoing, and to the extent indicated, the 
claim for a rating in excess of 50 percent for PTSD is 
granted.  

In reaching its determinations, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
As the Board has found that the veteran is unemployable on 
other bases, it will not address that issue under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  



ORDER

The claim for a rating in excess of 50 percent for PTSD is 
granted.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

